UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07831 FMI Funds, Inc. (Exact name of Registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) 414-226-4555 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period: December 31, 2013 Item 1. Schedules of Investments. FMI Large Cap Fund SCHEDULE OF INVESTMENTS December 31, 2013 (Unaudited) Shares or Principal Amount Value COMMON STOCKS - 91.7%(a) COMMERCIAL SERVICES SECTOR - 3.1% Miscellaneous Commercial Services - 3.1% Cintas Corp. $ CONSUMER NON-DURABLES SECTOR - 9.1% Food: Major Diversified - 9.1% Danone S.A. - SP-ADR Nestle' S.A. - SP-ADR Unilever PLC - SP-ADR CONSUMER SERVICES SECTOR - 2.5% Media Conglomerates - 2.5% Time Warner Inc. DISTRIBUTION SERVICES SECTOR - 3.5% Medical Distributors - 3.5% AmerisourceBergen Corp. ELECTRONIC TECHNOLOGY SECTOR - 3.0% Electronic Components - 3.0% TE Connectivity Ltd. ENERGY MINERALS SECTOR - 4.2% Oil & Gas Production - 4.2% Devon Energy Corp. FINANCE SECTOR - 15.1% Financial Conglomerates - 4.2% American Express Co. Insurance Brokers/Services - 2.2% Willis Group Holdings PLC Major Banks - 8.7% Bank of New York Mellon Corp. Comerica Inc. HEALTH SERVICES SECTOR - 2.5% Managed Health Care - 2.5% UnitedHealth Group Inc. HEALTH TECHNOLOGY SECTOR - 6.3% Medical Specialties - 4.4% Covidien PLC Pharmaceuticals: Major - 1.9% GlaxoSmithKline PLC - SP-ADR INDUSTRIAL SERVICES SECTOR - 4.2% Oilfield Services/Equipment - 4.2% Schlumberger Ltd. PROCESS INDUSTRIES SECTOR - 5.8% Chemicals: Agricultural - 5.8% Potash Corp. of Saskatchewan Inc. PRODUCER MANUFACTURING SECTOR - 18.0% Industrial Conglomerates - 10.3% 3M Co. Berkshire Hathaway Inc. - Cl B * Industrial Machinery - 5.0% Illinois Tool Works Inc. Trucks/Construction/Farm Machinery - 2.7% PACCAR Inc. RETAIL TRADE SECTOR - 3.6% Discount Stores - 3.6% Wal-Mart Stores Inc. TECHNOLOGY SERVICES SECTOR - 7.7% Information Technology Services - 5.0% Accenture PLC Packaged Software - 2.7% Microsoft Corp. TRANSPORTATION SECTOR - 3.1% Air Freight/Couriers - 3.1% Expeditors International of Washington Inc. Total common stocks (cost $5,649,404,257) SHORT-TERM INVESTMENTS - 8.1%(a) Commercial Paper - 1.2% $ U.S. Bank N.A., 0.02%, due 01/02/14 U.S. Treasury Securities - 6.9% U.S. Treasury Bills, 0.010%, due 01/09/14 U.S. Treasury Bills, 0.005%, due 01/16/14 Total U.S. treasury securities Total short-term investments (cost $705,698,650) Total investments - 99.8% (cost $6,355,102,907) Other assets, less liabilities - 0.2% (a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. PLC -Public Limited Company SP-ADR -Sponsored American Depositary Receipt The cost basis of investments for federal income tax purposes at December 31, 2013, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR ITS SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2013, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Short-Term U.S. Treasury Securities Total Level 2 Level 3 - Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2013. See the Schedule of Investments for investments detailed by industry classifications. FMI International Fund SCHEDULE OF INVESTMENTS December 31, 2013 (Unaudited) Shares or Principal Amount Value LONG-TERM INVESTMENTS - 87.0%(a) COMMON STOCKS - 83.0%(a) COMMERCIAL SERVICES SECTOR - 11.3% Advertising/Marketing Services - 3.5% WPP PLC (Jersey) (b) $ Miscellaneous Commercial Services - 4.2% Secom Co. Ltd. (Japan) (b) Taiwan Secom (Taiwan) (b) Personnel Services - 3.6% Adecco S.A. (Switzerland) (b) CONSUMER DURABLES SECTOR - 4.4% Automotive Aftermarket - 4.4% Pirelli & C. SpA (Italy) (b) CONSUMER NON-DURABLES SECTOR - 13.8% Food: Major Diversified - 9.2% Danone S.A. - SP-ADR (France) (b) Nestle' S.A. (Switzerland) (b) Unilever PLC (Britain) (b) Household/Personal Care - 4.6% Henkel AG & Co. KGaA (Germany) (b) CONSUMER SERVICES SECTOR - 7.0% Hotels/Resorts/Cruiselines - 3.3% Genting Malaysia Berhad (Malaysia) (b) Restaurants - 3.7% Compass Group PLC (Britain) (b) DISTRIBUTION SERVICES SECTOR - 1.9% Wholesale Distributors - 1.9% Electrocomponents PLC (Britain) (b) ELECTRONIC TECHNOLOGY SECTOR - 5.2% Aerospace & Defense - 2.4% Rolls-Royce Holdings PLC (Britain) *(b) Electronic Components - 2.8% TE Connectivity Ltd. (Switzerland) ENERGY MINERALS SECTOR - 2.5% Integrated Oil - 2.5% Royal Dutch Shell PLC (Britain) (b) FINANCE SECTOR - 6.3% Insurance Brokers/Services - 1.9% Willis Group Holdings PLC (Ireland) Property/Casualty Insurance - 4.4% Fairfax Financial Holdings Ltd. (Canada) HEALTH TECHNOLOGY SECTOR - 5.2% Medical Specialties - 3.5% Covidien PLC (Ireland) Pharmaceuticals: Major - 1.7% GlaxoSmithKline PLC (Britain) (b) INDUSTRIAL SERVICES SECTOR - 3.6% Oilfield Services/Equipment - 3.6% Schlumberger Ltd. (Curacao) PROCESS INDUSTRIES SECTOR - 11.2% Chemicals: Agricultural - 7.4% Potash Corp. of Saskatchewan Inc. (Canada) Sociedad Quimica y Minera de Chile SA (Chile) (b) Chemicals: Specialty - 1.1% Shin-Etsu Chemical Co. Ltd. (Japan) (b) Industrial Specialties - 2.7% Akzo Nobel N.V. (Netherlands) (b) PRODUCER MANUFACTURING SECTOR - 3.1% Industrial Machinery - 3.1% Schindler Holding AG (Switzerland) (b) SMC Corp. (Japan) (b) RETAIL TRADE SECTOR - 3.2% Department Stores - 3.2% Hyundai Greenfood Co. Ltd. (South Korea) (b) TECHNOLOGY SERVICES SECTOR - 4.3% Information Technology Services - 4.3% Accenture PLC (Ireland) Total common stocks (cost $112,342,099) PREFERRED STOCKS - 3.2%(a) CONSUMER NON-DURABLES SECTOR - 3.2% Household/Personal Care - 3.2% Amorepacific Corp. (South Korea) (b) LG Household & Health Care Ltd. (South Korea) (b) Total preferred stocks (cost $4,191,056) SAVINGS SHARES - 0.8%(a) CONSUMER DURABLES SECTOR - 0.8% Automotive Aftermarket - 0.8% Pirelli & C. SpA (Italy) - RSP (b) Total savings shares Total long-term investments (cost $929,593) SHORT-TERM INVESTMENTS - 11.3%(a) Commercial Paper - 8.3% $ U.S. Bank N.A., 0.02%, due 01/02/14 U.S. Treasury Securities - 3.0% U.S. Treasury Bills, 0.005%, due 01/16/14 Total short-term investments (cost $18,899,982) Total investments - 98.3% (cost $136,362,730) Other assets, less liabilities - 1.7% (a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. (b) Security does not trade during New York Stock Exchange hours and has been valued in accordance with the Fund's pricing procedures and has been classified as level 2. As of December 31, 2013 the aggregate value of these securities was $101,722,002. PLC - Public Limited Company RSP - Risparmio (Savings) SP-ADR - Sponsored American Depositary Receipt FMI International Fund Schedule of Forward Currency Contracts December 31, 2013 (Unaudited) U.S. $ Value on U.S. $ Value on December 31, 2013 December 31, 2013
